Citation Nr: 1121644	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-39 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for loss of use, left lower extremity, evaluated as 60 percent disabling prior to December 8, 2009, and 80 percent disabling from December 8, 2009.

2.  Entitlement to a compensable rating for scars of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for surgical scars of the left knee and wasting of the left thigh, and included both disabilities as part of the 50 percent evaluation for residuals, shell fragment wound of the left knee.  The Veteran submitted an untimely substantive appeal after the statement of the case was issued; but the RO did not advise him that the substantive appeal was untimely and continued to process the appeal by advising him that his request for a hearing would be honored.  Inasmuch as the RO continued to process the appeal; the need for a timely substantive appeal was waived.  Percy v. Shinseki, 23 Vet. App. (2009).

In a September 2009 decision, the RO recharacterized the disability as "loss of use, left lower extremity" and evaluated it as 60 percent disabling from April 30, 2004 under Diagnostic Code 5162, amputation of the middle or lower thirds of the thigh.  A February 2010 rating decision increased the rating to 80 percent, effective December 8, 2009, under Diagnostic Code 5161, amputation of the upper third of the thigh.  

In July 2010, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2011 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board also notes that in an April 2011 statement, the Veteran's representative indicated that the Veteran's left lower extremity disability caused him to experience pain in his low back.  This is construed as a claim for service connection for a low back disability; this issue is also referred to the AOJ for adjudication.


FINDINGS OF FACT

1.  For the period prior to December 8, 2009, the Veteran's left leg disability was manifested by pain in the left knee, tibia, fibula, quadriceps and hamstrings; ankylosis of the left knee in flexion at 10 degrees; muscle weakness in the thigh; shortness of the left leg by 1/4 inch; and a slow antalgic gait; no left hip disability.

2.  For the period beginning December 8, 2009, the Veteran's left leg disability was manifested by symptoms at the hip level and below without disarticulation of the hip, with loss of extrinsic pelvic girdle muscles.

3.  For the duration of the appeal, the Veteran has had two painful and tender scars of the left knee, associated with his service-connected left leg disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent, for the period prior to December 8, 2009, for the Veteran's left lower extremity disability, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5160, 5161 (2010).

2.  The criteria for a rating in excess of 80 percent, for the period beginning December 8, 2009, for the Veteran's left lower extremity disability, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5160, 5161.

3.  The criteria for a 10 percent rating for a left knee scar from May 14, 2004, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2010).

4.  The criteria for two 10 percent ratings for left knee scars have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  In June 2004, March 2006, January 2007 and March 2010 letters, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letters told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, by the March 2006, January 2007 and March 2010 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006, January 2007 and March 2010 letters were sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in September 2009, November 2009, February 2010 and May 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in January 2007, December 2007 and December 2009 for his left leg disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension is rated as noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

A 40 percent rating under Diagnostic Code 5262 requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

Ankylosis of the knee that is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 percent evaluation.  Flexion between 10 and 20 degrees is rated 40 percent disabling and between 20 and 45 degrees is rated 50 percent disabling.  Ankylosis which is extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptoms related to the removal of cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Normal ranges of motion of the hip include: flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5250 provides that an evaluation of at least 60 percent is assignable for ankylosis of the hip.  DC 5251 provides that a 10 percent evaluation is assignable for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251 (2010).

Diagnostic Code 5252 provides that a 10 percent evaluation is assignable for flexion of the thigh limited to 45 degrees.  A 20 percent evaluation is assignable for flexion of the thigh limited to 30 degrees.  A 30 percent evaluation is assignable for flexion of the thigh limited to 20 degrees.  A 40 percent evaluation is assignable for flexion of the thigh limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

Diagnostic Code 5253 provides that a 10 percent evaluation is assignable for limitation of rotation of the thigh, cannot toe-out more than 15 degrees, affected leg, or for limitation of adduction of the thigh, cannot cross legs.  A 20 percent evaluation is assignable for limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).

Shortening of a leg by between 31/2 and 4 inches warrants a 60 percent rating and shortening of over 4 inches warrants an 80 percent rating.  These rating are not to be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The "Amputation Rule" provides that the combined rating for disabilities of the musculoskeletal system in an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).  

Amputation below the knee warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2010).  A 60 percent rating is warranted for an amputation not improvable by prosthesis controlled by natural knee action, an amputation of a leg with defective stump and thigh amputation recommended, or an amputation of the middle or lower third of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5162 to 5164.  The next higher rating of 80 percent requires an amputation at the upper third of the thigh, one-third of the distance from the perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  The highest available rating of 90 percent requires amputation of the thigh with disarticulation, with loss of extrinsic pelvic girdle muscles.  38 C.F.R. § 4.71a, Diagnostic Code 5160.

Evidence

Service treatment records show that in March 1969 the Veteran received a gunshot wound in the proximal left tibia with destruction of the stabilizing ligaments around the left knee.

The Veteran underwent VA hospitalization in September 1969, when amputation of the left knee was considered.

In a March 1970 rating decision, the RO granted service connection for a gunshot wound to the left proximal tibia with fracture of the tibia and destruction of stabilizing ligaments and tendons about the left knee.  He was assigned a 100 percent rating for convalescence from September 19, 1969 to February 28, 1971.  

In a December 1970 rating decision, the RO recharacterized the disability as residual, shell fragment wound, left knee with fusion and complete ankylosis in extension.  A 30 percent rating was assigned from March 1, 1971.

In an October 1997 rating decision, the RO granted an increased rating 40 percent for residuals, left knee shrapnel wound, effective September 28, 1995.

In a September 2002 rating decision, the RO granted an increased rating of 50 percent for residuals, shell fragment wound of the left knee, effective December 12, 2001.

On VA examination in January 2007, the Veteran complained of continued pain in the left knee.  He reported that he was only able to walk a block or so due to knee pain with prolonged weight bearing, but that he was able to manage his full-time job as a janitor because it did not require too much walking at any one time.  He did not use a cane on the job, but that he had it ready when he knew he would have to walk a certain number of yards.  

On physical examination, the left knee was fixed at 30 degrees of extension and could not move up or down from that position.  Repetitive motion was impossible.  The examiner also noted that the Veteran was unable to complete some activities of daily living, such as running, jogging, walking fast, and even walking at a slow pace for more than a block or so.  There was no buckling or laxity, and the Veteran walked with a decided limp and a cane.  X-rays from January 2002 showed an end stage knee with total distortion of the proximal tibia with extension hetrotopic bone formation.  The diagnosis was a fused left knee joint.  No findings or complaints were reported referable to the area above the left knee.

On VA examination in December 2007, the Veteran complained of moderate to severe, constant pain of his left knee.  He presented with a moderately slow antalgic gait.  He denied using a cane, crutches, walker, wheelchair or left knee brace.

On physical examination, the left knee was fixed at 10 degrees flexion, with no mobility noted (ankylosis).  Repetitive use was impossible as there was no motion of the left knee.  The Veteran denied any flare-ups, and there was no instability noted.  The examiner noted that there was moderate swelling, with moderate tenderness along the anterior and mediolateral aspect of the left knee.  Drawer sign and McMurray test were negative.

The examiner also noted the Veteran's history of open fractures of the left proximal tibia and fibula, for which he had surgery and was placed in a cast with approximately 20 percent pain relief.  The Veteran complained of constant moderate to severe pain of his proximal tibia and fibula with stiffness and weakness, but had no heat, redness or instability.  He denied any flare-ups in regards to bone disease.  Aggravating factors were prolonged standing and walking for more than one hour, walking up and down steps and climbing as well as squatting.  

Examination of the proximal aspect of the tibia and fibula of the left leg revealed mild tenderness along the proximal third aspect of the tibia and fibula of the left leg.  There was no obvious evidence of malunion or nonunion, and no loose motion or false joint.  There was weakness noted with strength being 3/5.  The examiner also noted that the Veteran's left leg was approximately one quarter inch shorter than the right.  The Veteran presented with a moderately slow antalgic gait.  There were no constitutional symptoms of bone disease.  

With regards to his left thigh, the Veteran complained of muscle weakness and fatigue with intermittent, mild pain, 3-4 times per week for up to one hour.  The Veteran denied any flare-ups.  

The examiner noted that the muscles affected were the quadriceps and hamstrings, with no other bony structures, nerves or vascular structures affected.  The left thigh measured 46 cm and the right thigh measured 51 cm.  There was obvious weakness noted on motor function evaluation, but no fatigability.  The Veteran did not report any left hip complaints and there was no muscle contracture noted.

The examiner also noted that in regards to the Veteran's occupation as a supervisor for housekeeping and activities of daily living, he had difficulty in prolonged standing and walking for more than one hour, walking up and down steps and climbing, as well as squatting due to left knee pain.  

The diagnosis was residuals of left knee surgery with ankylosis, moderately active; residuals of open fracture, left proximal tibia and fibula with left short leg, mildly active; and left thigh muscle atrophy around the knee.  The examiner noted that there were no left hip complaints at the time of the examination.

A May 2008 progress note from IR, MD shows that the Veteran was experiencing increasing pain in the lower portion of the knee and the upper tibial region with inclement weather and high humidity.  He also complained of morning stiffness on arising or from change in position.  Clinical examination revealed only "a jog of motion" in the knee joint, but there was no instability and alignment was excellent.  There was no patellofemoral movement or patellofemoral pain.  The physician also indicated that X-rays revealed complete destruction of the knee joint with a probable arthrodeses and a free patellofemoral joint.  There was one piece of shrapnel left in the area of the upper tibia, surrounded by a clear space, but no evidence of infection in the region.

Prior to December 8, 2009

The 60 percent rating was provided by rating the Veteran's disability as amputation of the thigh at the middle or lower third under Diagnostic Code 5262.

The evidence prior to December 8, 2009, showed that the left knee was ankylosed in 10 degrees of flexion, a limitation that warranted at most a 40 percent rating under Diagnostic Code 5256.  

The Veteran could potentially have received a rating for muscle injury under 38 C.F.R. § 4.73 (2010); however, 38 C.F.R. § 4.55 (2010) limits the evaluations that can be provided for muscle groups acting on an ankylosed joint.  Generally a rating for muscle injury cannot be provided for muscle groups acting on an ankylosed joint.  38 C.F.R. § 4.55(c) (2010).  In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  38 C.F.R. § 4.55(c)(1) (2010).  

The maximum rating that could be provided for injury to muscle group XIII is 40 percent for a severe disability, which under 38 C.F.R. § 4.55(c)(1) would be reduced to the next lower level, 30 percent.  If the 30 percent rating was combined with a 40 percent rating for ankylosis, the combined rating would be 60 percent.  38 C.F.R. § 4.25 (2010).  

The injury described in the service treatment records together with the prolonged treatment, and the current findings support a conclusion that the Veteran had a severe injury involving muscle group XIII (although the record does not contain a clear statement as to what muscle groups were involved). 

Service connection has also been established for partial ankylosis of the left ankle, which was evaluated as 20 percent disabling prior to the decision to provide a single 60 percent rating.  The record shows that in August 2002, the Veteran was given a lace up brace for the left ankle, and on recent examinations he has reported that he continues to use the brace occasionally.  A May 2002 examination shows that the Veteran had less than half of normal plantarflexion in the ankle and diminished dorsiflexion.  Such limitation of motion could be considered marked, and warrant 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  A higher rating would require ankylosis, but ankylosis has never been found or reported in the record.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).

If a 20 percent rating for the ankle disability was combined with the 40 and 30 percent ratings for knee ankylosis and muscle injury, the combined evaluation would be 70 percent.  38 C.F.R. § 4.25.  The evidence for the period prior to December 8, 2009, contained no findings beyond the level of the upper tibia and lower fibula.  Hence the amputation rule would preclude an evaluation in excess of 60 percent for the musculoskeletal manifestations of the Veteran's left leg disability.

Period beginning December 8, 2009

In order for the Veteran to receive a rating in excess of 80 percent for his left leg disability, for the period beginning December 8, 2009, the disability must be shown to be analogous to an amputation at the upper third of the thigh, one-third of the distance from the perineum to the knee joint measured from the perineum.  See Diagnostic Code 5261, or to have manifestations at or below the pelvic girdle level that would combine to 90 percent.

The December 2009, VA examination showed hip flexion was limited to 60 degrees with consideration of functional factors.  This limitation would not meet the criteria for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  Abduction, however, was limited to 10 degrees, which would warrant an additional 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic code 5253 (2010).  If a 20 percent rating were added to the ratings for the knee, ankle, and muscle group injuries, discussed above; the combined evaluation would be 70 percent.  38 C.F.R. § 4.25 (2010).  There was no other reported musculoskeletal disability in the left hip that could serve as a basis for providing a combined rating in excess of the 80 percent provided by the RO.

The Board also notes that as there is no evidence of hip ankylosis, the Veteran is also not warranted a higher rating of 90 percent under Diagnostic Code 5250.  

Accordingly, the weight of the evidence is against a finding that the left leg disability approximates the criteria for an increased rating at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.

Scars

On VA examination in December 2007, the examiner noted that there were two vertical scars, one medial and one laterally from the left knee.  The Veteran complained of mild pain from the scars, which occurred with prolonged standing and walking and moderate touch to the scar area.  The medial scar measured 17 cm by 1/2 cm in width, and the lateral scar measured 14 cm in length and 1/2 cm in width.  Both scars were mild to moderately tender on palpation.  There was no adherence caused by the scars; the textures were smooth; and there was no ulceration or breakdown of the skin.  There was mild depression of both scars, but no underlying tissue loss, no inflammation, and no edema.  There was also mild keloid formation noted, and the colors of the scars were darker than the surrounding tissue.  The examiner also noted that there was mild to moderate disfigurement caused by the scars.  The scars did not cause limitation of function.

The examiner also noted that dispersed throughout the vertical scars were horizontal scars.  They averaged about 41/2 cm in length and a quarter cm in width.  Eight horizontal scars were noted along the medial aspect and six horizontal scars were noted on the lateral aspects.  The scars were non-tender, with no adherence, a smooth texture, no ulceration or breakdown, no depression or elevation, no underlying tissue loss, no inflammation, no edema, and no keloid formation.  The scars were lighter than the surrounding tissue and there was no disfigurement caused by the scars.  There was no limitation of function caused by the horizontal scars.

VA amended the rating criteria for scars, but the amendment is only applicable to claims made on or after October 22, 2008, or where a claimant requests reevaluation under the new regulation.  73 Fed. Reg. 54,709 (Oct. 22, 2009).

Under the new version of Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

As noted above, in an August 2004 rating decision, the RO granted service connection for surgical scars of the left knee.  The old version of Diagnostic Code 7804 provided for a 10 percent rating for a scar that was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  Under the old version, the Veteran is entitled to two 10 percent ratings for the tender scars of his left knee noted on the December 2007, VA examination.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

A higher rating is not warranted as the scars do not involve the head, face or neck (hence they could not be rated on the basis of disfigurement), and are not deep or nonlinear.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's representative argues that the Veteran should be awarded an extraschedular rating for his left leg disability because the disability also causes him to experience pain in his low back, to put pressure on his sciatic nerve, and causes numbness in the leg.  See April 2011 Informal Hearing Presentation.  The Board has referred the claim for service connection for low back disabilities to the AOJ for adjudication.  Should the disabilities in the lower back be service connected, there are diagnostic codes that provide ratings for those disabilities.  38 C.F.R. §§ 4.71a, 4.123-4.124a (2010).

The Veteran's representative also argues that the Veteran's left leg disability severely affects his quality of life and causes occupational problems.  However, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2010).  Therefore, the Board finds that the current 80 percent rating and the two 10 percent ratings for left knee scars, contemplates the effects of the Veteran's left leg disability on his occupation and daily functioning, and are not manifested by symptoms outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The January 2007, December 2007 and December 2009 VA examination reports indicate that despite his left leg disability, the Veteran was employed full-time as a maintenance supervisor, and the Veteran has not claimed that he is unemployable due to his disability.  As there has been no allegation or evidence of unemployability attributable to the service connected disability, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An increased rating for loss of use, left lower extremity is denied.

A 10 percent rating for a left knee scar is granted, effective May 19, 2004.

A 10 percent rating for an additional left knee scar is granted, effective May 19, 2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


